Affirming.
Leo J. Meyers has recovered judgment against D.A. Fleenor and E.H. Martin for $4,000 for personal injuries alleged to have been sustained when a bus owned by the former and a truck owned by the latter came in collision and Martin alone is appealing. The driver of the bus and the driver of the truck were made parties defendant.
This appeal and the appeal of E.H. Martin v. Loretta Ackman,270 Ky. 640, 110 S.W.2d 437, have *Page 646 
been considered together, the actions having grown out of the same accident. The pleadings are the same and they were heard together below, and, while separate appeals have been prosecuted, the same questions are presented for review, and therefore on the authority of the opinion this day handed down in the case of E.H. Martin v. Loretta Ackman, the judgment must be and is affirmed.